DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Status
Claims 1, 3-12, and 14-20 are pending.
Claims 2 and 13 are cancelled.
Claims 1, 3, 7, 10-12, and 18-20 are currently amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-12, and 14-20 (all pending claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitations “the first area and the third area are connected to each other only by the first channel of the separator and not by the second channel” and “the second area and the fourth area are connected to each other only by the second channel of the separator and not by the first channel” (emphasis added) are regarded as new matter. Particularly, the Examiner notes that the word “only” is exclusionary, and prohibits the first/third areas and the second/fourth areas from being connected to each other by any other means. 
The first and second areas (A & B on Fig. 2) are in direct volume communication with each other. Further, the third and fourth areas (C and D on Fig. 2) are each in direct volume communication with each other. The first and fourth areas (A & D) are connected to each other via separator #200, and the second and third areas (B & C) are also connected to each other via separator #200. As such, the first and third areas are connected to each other via the separator #200, and the second and fourth areas are connected to each other via the separator
Regarding claims 3-9 and 19, the claims are rejected at least based upon their dependencies to claim 1, whose defects they inherit.
 
Regarding claim 10, the limitation “the first channel of the separator is configured to introduce only one of the two flows of the coolant in the first area into the second area and the second channel of the separator is configured to introduce only the other one of the two flows of the coolant flowing in the first area into the second area” is regarded as new matter. Particularly, if the two flows are to be interpreted as the clockwise and counterclockwise flows as established earlier in the claim, there can be found no support for the ability of the first and second channels to selectively capture and transmit only one of the two flows, and not some mixture of both. Fluid currents may have a “macro-direction” in a clockwise or counterclockwise direction, but there are very likely regions of “micro-direction” that can be either clockwise or counterclockwise. As such, this limitation is considered to be new matter.

Regarding claim 11, the claim is rejected at least based upon its dependency to claim 10, whose defects it inherits.

Regarding claim 12, the limitation “wherein the channel of the separator is configured to connect only the first area and the third area with each other” (emphasis added) are regarded as new matter. Particularly, the Examiner notes that the word “only” is exclusionary, and prohibits the channel from connecting any other elements. 
The channel, which appears to be shown in Figs. 5A/B, also appears to connect the first member #111 and second member #222. Thus the channel does not connect 

Regarding claims 14-18, the claims are rejected at least based upon their dependencies to claim 12, whose defects they inherit. 

Regarding claims 19 and 20, the claims are rejected at least based upon their recitations of claim 1, whose defects they inherit.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-12, and 14-20 (all pending claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “the first area and the third area are connected to each other only by the first channel of the separator and not by the second channel” and “the second area and the fourth area are connected to each other only by the second channel of the separator and not by the first channel” are regarded as indefinite limitations in light of the disclosure. 
Figure 2 depicts the “first and the third area” as areas A and C, where the first channel passes through the body of separator #400b (the lower A-C channel), where the body also appears to connect areas A and C. Similarly with areas B and D, the body of the separator appears to also connect the two areas, not just the flow channel. Furthermore, in both instances, there appears to be a connection between A and C through the second channel (second channel B-D formed above the first channel A-C) and a connection between B and D through the first channel (first channel A-C formed below the second channel B-D).
In the interest of compact and expedited prosecution, the Examiner interprets the claim as reading: “the first and the third area are in volume communication with each other via the separator” and “the second area and the fourth area are in volume communication with each other via the separator”.

Regarding claim 3, the claim is rejected at least based upon its dependency to claim 1, whose defects it inherits.

Regarding claim 4, the limitations “wherein the separator comprises a body”, “a first channel formed by the first member and the second member”, and “a second channel formed by the third member and the fourth member” are regarded as indefinite claim language, since claim 1 already requires that the separator comprise a body, a first channel, and a second channel. As such, it is unclear if this claim is purposefully second second channel or if this ambiguity was accidentally introduced upon bringing the limitations of old claim 2 into old claim 1.
In the interest of compact and expedited prosecution, the Examiner interprets the body, the first channel, and the second channel of claim 4 as referencing the body, the first channel, and the second channel, as previously introduced in claim 1.

Regarding claims 5-9, the claims are rejected at least based upon their dependencies to claim 1, whose defects they inherit.

Regarding claim 10, the limitation “two flows of the coolant flowing in clockwise and counterclockwise directions are formed in the first area” is regarded as indefinite language, since it is unclear if the two flows are clockwise and counterclockwise, respectively, or if both flows flow in both the clockwise and counterclockwise directions. In the interest of compact and expedited prosecution, the Examiner interprets the limitation as the former.

Regarding claim 11, the claim is rejected at least based upon its dependency to claim 10, whose defects it inherits.

Regarding claim 12, the limitation “wherein the channel of the separator is configured to connect only the first area and the third area with each other” is regarded as indefinite language in light of the disclosure.

In the interest of compact and expedited prosecution, the Examiner interprets the claim as reading: “the first and the third area are in volume communication with each other via the separator”.

Regarding claims 14-18, the claims are rejected at least based upon their dependencies to claim 12, whose defects they inherit.

Regarding claims 19 and 20, the claims are rejected at least based upon their recitations of claim 1, whose defects they inherit.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3-8, 10-12, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tandou (US Pub. 2008/0289767).
Regarding claim 1, Tandou teaches a cooling device (Fig. 5A/B, entirety) comprising: a first partition (see annotated Fig. 5B below); a second partition surrounding the first partition (see below, sidewalls of the darkened portion surrounding outwardly); a third partition surrounding the second partition (see below, surrounding outwardly); 

    PNG
    media_image1.png
    265
    460
    media_image1.png
    Greyscale

and a separator ([0059] and Fig. 5B, two communication flow paths “2B” with body/channel structure, as below)

    PNG
    media_image2.png
    279
    451
    media_image2.png
    Greyscale

separating a space between the second partition and the third partition into a first area and a second area (see annotated Fig. 5B below), and separating a space between the 

    PNG
    media_image3.png
    279
    501
    media_image3.png
    Greyscale

wherein the separator comprises a body (see annotated Fig. 5B below, walls/volume inside the separator outer walls), a first channel (see below, first communication flow path #2B), and a second channel (see below, second communication channel #2B), 

    PNG
    media_image4.png
    279
    510
    media_image4.png
    Greyscale

(see Examiner’s interpretation of the limitations below as rejected under 112(b))


Regarding claim 3, Tandou teaches wherein the first channel is an upper portion of the separator (see annotated Fig. 5A below, with separator shown as a cross-section of the region identified previously; the first channel extends through a vertically higher portion of the separator), and the second channel is in a lower portion of the separator (see below, second channel extends through a vertically lower portion of the separator). 
    PNG
    media_image5.png
    183
    563
    media_image5.png
    Greyscale

The Examiner notes the breadth of the word “portion”, defined by Merriam-Webster dictionary as “an often limited part of a whole”, which can be met by any arbitrary sub-division of the separator. As above, both the first and second channel pass through upper portions and lower portions of the separator.  

Regarding claim 4, (annotated Figures reproduced from claim 1, for convenience)

    PNG
    media_image4.png
    279
    510
    media_image4.png
    Greyscale


    PNG
    media_image1.png
    265
    460
    media_image1.png
    Greyscale

Tandou teaches wherein the separator comprises: a body (see annotated Fig. 5B above); a first member (see annotated Fig. 5A below) located in an upper portion of the separator (see below, separator in darkened region, the first member forms an upper and lower portion of the separator) and between the second partition and the third partition (see member identified below in relation to the partitions above, is located between an innermost wall of the second partition and either wall of the third partition); a second member (see below) located in the upper portion of the separator (see below, 

    PNG
    media_image6.png
    239
    454
    media_image6.png
    Greyscale

a first channel formed by the first member and the second member (see above in relation to Fig. 5B, path 2B formed in both first and second members); and a second channel formed by the third member and the fourth member (see above in relation to Fig. 5B, path 2B formed in both third and fourth members), wherein the first area and the third area are connected to each other by the first channel (see Fig. 5B, all portions of each element are “connected to” each other since they are part of the same structure), wherein the second area and the fourth area are connected to each other by 

    PNG
    media_image5.png
    183
    563
    media_image5.png
    Greyscale


Regarding claim 5, Tandou teaches wherein one surface of each of the first member, the second member, the third member, and the fourth member contacts the second partition (see annotated Fig. 5A reproduced below, 1st-4th members all contact the second partition, interpreted as the inner and outer walls of the shaded region).

    PNG
    media_image6.png
    239
    454
    media_image6.png
    Greyscale

    PNG
    media_image1.png
    265
    460
    media_image1.png
    Greyscale


Regarding claim 6, Tandou teaches wherein the first member and the third member contact the third partition (see annotated Figs. 5A/B below, 1st and 3rd contact the unshaded 3rd partition indirectly through the coolant therebetween), and the second 

    PNG
    media_image6.png
    239
    454
    media_image6.png
    Greyscale

    PNG
    media_image1.png
    265
    460
    media_image1.png
    Greyscale


Regarding claim 7, Tandou teaches wherein the first member, the second member, the third member, and the fourth member have a same height (see annotated Fig. 5A below, 1st-4th members appear to have identical heights), and the first channel and the second channel each have a same uniform width (see Figs. 5A, 5B, and 5D, paths #2B appear to be shown as identical in dimension, thus would each have a uniform width).

    PNG
    media_image6.png
    239
    454
    media_image6.png
    Greyscale


Regarding claim 8, Tandou teaches wherein the cooling device further comprises an inlet for introducing a coolant ([0059] and Fig. 5B, refrigerant inlet #5), and 

    PNG
    media_image1.png
    265
    460
    media_image1.png
    Greyscale

The Examiner notes the inlet is the only structural limitation of the claim. The remainder of the claim is merely an intended use of the apparatus and is given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The separator as taught by Tandou would be capable of allowing for clockwise or counterclockwise flow in any of the passageways, largely depending on the orientation of the cooling device as a whole.

Regarding claim 10, Tandou teaches a cooling device (Fig. 5A/B, entirety) comprising: a fluid channel through which a coolant circulates ([0039] and Fig. 5A-B, refrigerant flow path #2), the coolant being introduced through at least one inlet ([0059] and Fig. 5A-B, inlet #5); a partition (see below, sidewalls of the darkened portion) separating the fluid channel into a first area and a second area (see below); and a 

    PNG
    media_image7.png
    259
    509
    media_image7.png
    Greyscale

    PNG
    media_image4.png
    279
    510
    media_image4.png
    Greyscale


To clarify the record, the claim limitations “wherein the at least one inlet introduces the coolant into the first area” and “wherein the first channel of the separator is configured to introduce only one of the two flows of the coolant in the first area into the second area and the second channel of the separator is configured to introduce only the other one of the two flows of the coolant flowing in the first area into the second area” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 


	Further, the limitation “such that two flows of the coolant flowing in clockwise and counterclockwise directions are formed in the first area” is interpreted as an intended result of a process step recited by the claim (i.e., “wherein the at least one inlet introduces the coolant into the first area”). The courts have held that “a whereby clause” in a claim “is not given weight when it simply expresses the intended result of a process step positively recited” Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003). See MPEP 2111.04.

Regarding claim 11, the entire claim is merely an intended use of the apparatus and is given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The inlet and channels as taught by Tandou would be capable of performing the intended uses identified above by accommodating any flow patterns of the coolant 

Regarding claim 12, Tandou teaches a cooling device (Fig. 5A/B, entirety)  comprising: a first partition (see annotated Fig. 5B below); a second partition surrounding the first partition (see below, sidewalls of the darkened portion surrounding outwardly); a third partition surrounding the second partition (see below, surrounding outwardly); 

    PNG
    media_image1.png
    265
    460
    media_image1.png
    Greyscale

and a separator ([0059] and Fig. 5B, two communication flow paths “2B” with body/channel structure, as below)

    PNG
    media_image2.png
    279
    451
    media_image2.png
    Greyscale

separating a space between the second partition and the third partition into a first area and a second area (see annotated Fig. 5B below), and separating a space between the second partition and the first partition into a third area and a fourth area (see below), 

    PNG
    media_image3.png
    279
    501
    media_image3.png
    Greyscale

wherein the separator comprises a body (see annotated Fig. 5B below, walls/volume inside the separator outer walls) and a channel (see below, first/second communication flow paths #2B), and (see Examiner’s interpretation of the limitation below as rejected under 112(b)) the first and the third area are in volume communication with each other via the separator (see annotated Fig. 5B above, first area flows into third area via the separator).

    PNG
    media_image4.png
    279
    510
    media_image4.png
    Greyscale


Regarding claim 14, (annotated Figures reproduced from claim 12, for convenience)

    PNG
    media_image4.png
    279
    510
    media_image4.png
    Greyscale


    PNG
    media_image1.png
    265
    460
    media_image1.png
    Greyscale


Tandou teaches wherein the separator comprises: a body (see annotated Fig. 5B above); a first member (see below) located between the second partition and the third partition (see member identified below in relation to the partitions above, is located between an innermost wall of the second partition and either wall of the third partition); a second member (see below) located between the first partition and the second partition (is located between an outermost wall of the second partition and either wall of the first partition); and a channel formed by the first member and the second member (see below in relation to Fig. 5B, path 2B formed in both first and second members),5Serial No. 16/039,817 Docket No. 81058.01800Reply to Office Action mailed September 8, 2020wherein the first area and the third area are connected to each other by the channel (see Fig. 5B, all portions of each element are “connected to” each other since they are part of the same structure).

    PNG
    media_image6.png
    239
    454
    media_image6.png
    Greyscale


Regarding claim 15, Tandou teaches wherein one surface of each of the first member and the second member contacts the second partition (see annotated Fig. 5A 

    PNG
    media_image6.png
    239
    454
    media_image6.png
    Greyscale

    PNG
    media_image1.png
    265
    460
    media_image1.png
    Greyscale

 
Regarding claim 16, Tandou teaches wherein the first member contacts the third partition (see annotated Figs. 5A/B below, first member contacts the unshaded third partition indirectly through the coolant therebetween), and the second member contacts the first partition (see annotated Figs. 5A/B below, second member contacts the unshaded first partition indirectly through the coolant therebetween).

    PNG
    media_image6.png
    239
    454
    media_image6.png
    Greyscale

    PNG
    media_image1.png
    265
    460
    media_image1.png
    Greyscale


Regarding claim 17, Tandou teaches wherein the first member and the second member have a same height (see annotated Fig. 5A below, first and second members appear to have identical heights), and the channel has a uniform width (see Figs. 5A, 5B, and 5D, path #2B appears to have a uniform width).  

    PNG
    media_image6.png
    239
    454
    media_image6.png
    Greyscale


Regarding claim 18, the entire claim is interpreted as an intended use and is given patentable weight to the extent that the prior art would be capable of performing the intended use. See MPEP 2114(II).
The separator/channel as taught by Tandou would be capable of allowing for clockwise or counterclockwise flow in any of the passageways/areas, largely depending on the orientation of the cooling device as a whole.

Regarding claim 19, Tandou teaches a gas supply device (Fig. 1, entire susceptor structure including #1-4, #12, and He gas supply system #30) comprising the cooling device of claim 1 (whose rejection is duplicated below, for convenience).

Tandou teaches a cooling device (Fig. 5A/B, entirety) comprising: a first partition (see annotated Fig. 5B below); a second partition surrounding the first partition (see below, sidewalls of the darkened portion surrounding outwardly); a third partition surrounding the second partition (see below, surrounding outwardly); 

    PNG
    media_image1.png
    265
    460
    media_image1.png
    Greyscale

and a separator ([0059] and Fig. 5B, two communication flow paths “2B” with body/channel structure, as below)

    PNG
    media_image2.png
    279
    451
    media_image2.png
    Greyscale

separating a space between the second partition and the third partition into a first area and a second area (see annotated Fig. 5B below), and separating a space between the second partition and the first partition into a third area and a fourth area (see below), wherein the separator is configured to connect the first area and the third area with each other and the second area and the fourth area with each other (see below, flow path “2B” connects all areas to each other), 

    PNG
    media_image3.png
    279
    501
    media_image3.png
    Greyscale

wherein the separator comprises a body (see annotated Fig. 5B below, walls/volume inside the separator outer walls), a first channel (see below, first communication flow path #2B), and a second channel (see below, second communication channel #2B), 

    PNG
    media_image4.png
    279
    510
    media_image4.png
    Greyscale

(see Examiner’s interpretation of the limitations below as rejected under 112(b))
the first area and the third area are in volume communication with each other via the separator (see annotated Fig. 5B above, first area flows into third area via the separator), the second area and the fourth area are in volume communication with each other via the separator (see annotated Fig. 5B above, second area flows into fourth area via the separator), and the first channel and the second channel do not meet each .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tandou (US Pub. 2008/0289767), as applied to claims 1, 3-8, 10-12, and 14-19 above, and further in view of Tandou (US Pub. 2008/0178608, hereafter- “Tandou ‘608”).
The limitations of claims 1, 3-8, 10-12, and 14-19 are set forth above.
Regarding claim 9, Tandou does not explicitly teach the limitation of one or more grooves arranged between the first partition and the second partition or between the second partition and the third partition, although Examiner notes it is possible that the communication channels #2B of the partition as identified above could be construed as “grooves” arranged in this manner.
However, Tandou ‘608 teaches a refrigeration system for controlling the temperature of a semiconductor wafer rapidly and uniformly [abstract].  Tandou ‘608 teaches an irregularity shape in the inner walls of the refrigerant channel structure 2 improves the agitation (convection) of the refrigerant and a heat transfer area, and thus the heat transfer coefficients is increased [0067].  The irregularity structures are arranged in the refrigerant channels, which corresponds to a position between the first position and the second position.  The irregularity structures (shown in zoomed in circles in the bottom of Fig. 8) correspond to the instant claimed grooves.  
Tandou and Tandou ‘608 are analogous art in the field of refrigeration systems for controlling the temperature of a semiconductor wafer.  It would have been obvious to .  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Myo (US Pub. 2008/0099147) in view of Tandou (US Pub. 2008/0289767).
Regarding claim 20, Myo teaches an apparatus for gas distribution (a substrate processing apparatus) [abstract].  The apparatus of Myo comprises a chamber (processing chamber 100 of Fig. 1) that has an inner space (interior volume 101) [0027].  The chamber has a top lid (lid assembly 105) and outer walls (seen in Fig. 1).  Myo also teaches a reactor (upper manifold 113) located in a top lid (lid assembly 105) and a gas supply device (lower manifold 114) [0027].  Myo teaches a reaction space (processing region 106) between a substrate support (102) [0028] and the reactor (upper manifold 113) as can be seen in Fig. 1.  Myo also teaches a cooling device (cooling fluids flow through portals 401 and 402 of the lid plate 112, as shown in Fig. 4A) that is provided over the reactor (manifold 113, as seen in Fig. 4A) [0047].

Myo does not teach the cooling device of claim 1.
However, Tandou teaches (as reproduced from claim 1 above): a cooling device (Fig. 5A/B, entirety) comprising: a first partition (see annotated Fig. 5B below); a second partition surrounding the first partition (see below, sidewalls of the darkened portion 

    PNG
    media_image1.png
    265
    460
    media_image1.png
    Greyscale

and a separator ([0059] and Fig. 5B, two communication flow paths “2B” with body/channel structure, as below)

    PNG
    media_image2.png
    279
    451
    media_image2.png
    Greyscale

separating a space between the second partition and the third partition into a first area and a second area (see annotated Fig. 5B below), and separating a space between the second partition and the first partition into a third area and a fourth area (see below), wherein the separator is configured to connect the first area and the third area with each 

    PNG
    media_image3.png
    279
    501
    media_image3.png
    Greyscale

wherein the separator comprises a body (see annotated Fig. 5B below, walls/volume inside the separator outer walls), a first channel (see below, first communication flow path #2B), and a second channel (see below, second communication channel #2B), 

    PNG
    media_image4.png
    279
    510
    media_image4.png
    Greyscale

(see Examiner’s interpretation of the limitations below as rejected under 112(b))
the first area and the third area are in volume communication with each other via the separator (see annotated Fig. 5B above, first area flows into third area via the separator), the second area and the fourth area are in volume communication with each 

Myo and Tandou both teach substrate processing apparatuses with cooling structures, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the cooling device of Myo with the cooling device of Tandou in order to more rapidly control temperature changes over a wide temperature range (Tandou – Abstract) by adjusting the evaporation temperature of the refrigerant as controlled by the low-pressure side (Tandou – [0010]).

Response to Arguments
Applicant is thanked for their amendments to claims 7 and 11 to correct issues of indefiniteness raised in the previous Office Action. However, claims 7 and 11 continue to be rejected under 35 U.S.C. 112(b) since they depend on a base claim rejected under the same.

Applicant argues that the prior art of record, notably Tandou (US Pub. 2008/0289767), fails to teach the limitations of amended claims 1, 10 and 12, and thus all claims are in condition for allowance. Respectfully, the Examiner disagrees.
isn’t, rather than what it is. As such, Applicant is encouraged to amend the claims to positively recite structural elements that may differentiate over the prior art, provided there is support for such amendments within the original disclosure.
Secondly, the amendments also contain indefinite claim language (as set forth in detail above). In the interest of compact and expedited prosecution, the Examiner has supplied a reasonable interpretation of the indefinite limitations, and has applied the prior art to that interpretation. In accordance with said interpretation, the Tandou reference continues to teach the structural limitations of the claim, as are set forth specifically above.
The Examiner further notes that Applicant has amended the claims with intended uses of the apparatus and its parts (see particularly claims 10, 11, and 18, in addition to original claim 8). Such limitations are only given patentable weight to the extent that the prior art is capable of performing the intended uses, and are not structurally limiting of the claims. If Applicant believes the specific operation of the claimed invention is distinguishable over the art, the Applicant is encouraged to pursue said operation as method claims, which would afford the operation more significant patentable weight.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT SWEELY/Examiner, Art Unit 1718         

/Benjamin Kendall/Primary Examiner, Art Unit 1718